Exhibit 10.1



CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of August 19, 2013,
by and between SKULLCANDY, INC., a Delaware corporation (“Borrower”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Bank”).
RECITALS
Borrower has requested that Bank extend or continue to extend credit to Borrower
as described below, and Bank has agreed to provide such credit to Borrower on
the terms and conditions contained herein.
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:
ARTICLE I
CREDIT TERMS
1.1.    LINE OF CREDIT.
(a)    Line of Credit. Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time up to and
including August 19, 2018, not to exceed at any time the aggregate principal
amount of Fifty Million Dollars ($50,000,000) (“Line of Credit”) (as such amount
may be reduced pursuant to Section 1.1(d) below), the proceeds of which shall be
used for general corporate purposes; provided that prior to delivery of a
Compliance Certificate for the fiscal quarter ending March 31, 2014, Bank shall
not be required to make any advances to Borrower under this Agreement unless the
net income attributable to Borrower as of the most recently ended calendar
quarter as set forth in the financial statements and Compliance Certificate
delivered to Bank pursuant to Section 4.3 for such calendar quarter (or, with
respect to the calendar quarter ending June 30, 2013, the net income
attributable to Borrower as of the calendar quarter ending June 30, 2013 as set
forth in the financial statements delivered to Bank and filed with the United
States Securities and Exchange Commission), measured on a rolling 4-quarter
basis and determined as of the last day of such prior calendar quarter, was
greater than or equal to Zero Dollars ($0.00). Borrower’s obligation to repay
advances under the Line of Credit shall be evidenced by a promissory note dated
as of August 19, 2013 (“Line of Credit Note”), all terms of which are
incorporated herein by this reference.
(b)    Limitation on Borrowings. Outstanding borrowings under the Line of
Credit, to a maximum of the principal amount set forth above, shall not at any
time exceed an aggregate of Fifty Million Dollars ($50,000,000) (as such amount
may be reduced pursuant to Section 1.1(d) below) less the undrawn amount of all
Letters of Credit.
(c)    Letter of Credit Subfeature. As a subfeature under the Line of Credit,
Bank agrees from time to time during the term thereof to issue or cause an
affiliate to issue standby and commercial letters of credit for the account of
Borrower (each, a “Letter of Credit” and



--------------------------------------------------------------------------------



collectively, “Letters of Credit”); provided however, that the aggregate undrawn
amount of all outstanding Letters of Credit shall not at any time exceed Ten
Million Dollars ($10,000,000). The form and substance of each Letter of Credit
shall be subject to approval by Bank, in its sole discretion. Each Letter of
Credit shall be issued for a term not to exceed three hundred sixty-five (365)
days, as designated by Borrower; provided however, that (i) subject to the
following clause (ii), any Letter of Credit with an initial term not exceeding
three hundred sixty-five (365) days may provide, upon Borrower’s request and at
Bank’s discretion, for its automatic renewal for additional periods not
exceeding three hundred sixty-five (365) days and (ii) no Letter of Credit shall
have an expiration date subsequent to the maturity date of the Line of Credit.
The undrawn amount of all Letters of Credit shall be reserved under the Line of
Credit and shall not be available for borrowings thereunder. Each Letter of
Credit shall be subject to the additional terms and conditions of the Letter of
Credit agreements, applications and any related documents required by Bank in
connection with the issuance thereof. Each drawing paid under a Letter of Credit
shall be deemed an advance under the Line of Credit and shall be repaid by
Borrower in accordance with the terms and conditions of this Agreement
applicable to such advances; provided however, that if advances under the Line
of Credit are not available, for any reason, at the time any drawing is paid,
then Borrower shall immediately pay to Bank the full amount drawn, together with
interest thereon from the date such drawing is paid to the date such amount is
fully repaid by Borrower, at the rate of interest applicable to advances under
the Line of Credit. In such event Borrower agrees that Bank, in its sole
discretion, may debit any account maintained by Borrower with Bank for the
amount of any such drawing.
(d)    Borrowing, Repayment, Reduction and Termination by Borrower. Borrower may
from time to time during the term of the Line of Credit borrow, partially or
wholly repay its outstanding borrowings, and reborrow, subject to all of the
limitations, terms and conditions contained herein or in the Line of Credit
Note; provided however, that the total outstanding borrowings under the Line of
Credit shall not at any time exceed the maximum principal amount available
thereunder, as set forth above. Borrower may from time to time, with thirty (30)
days’ prior written notice to Bank, without premium or penalty, permanently
reduce the maximum amount available to Borrower under the Line of Credit;
provided however that such amount shall not be reduced by Borrower to less than
$20,000,000. Provided that there are no suits, actions, proceedings or claims
pending or threatened against any Indemnified Person under this Agreement with
respect to any Indemnified Liabilities, Borrower may terminate the Line of
Credit at any time prior to August 19, 2018, if it delivers a written notice to
Bank of its intention to do so at least ten (10) days prior to the proposed
termination date and Bank shall, at Borrower’s expense, release or terminate any
filings or other agreements that perfect Bank’s security interest in or liens on
the Collateral (as defined herein and in any other Loan Documents), upon Bank’s
receipt of each of the following, in form and content satisfactory to Bank: (a)
cash payment in full of all obligations of Borrower to Bank under the Loan
Documents, including without limitation, the payment of all indebtedness,
obligations and liabilities of Borrower to Bank under the Credit Agreement and
the other Loan Documents (other than Unasserted Contingent Indemnification
Claims), and completed performance by Borrower with respect to its other
obligations under the Loan Documents, (b) evidence that any obligation of Bank
to extend credit to Borrower under any Loan Document has been terminated, (c) a
general release of all claims against Bank by Borrower and each of its
Subsidiaries party to any Loan Document relating to Bank’s performance and
obligations under the Loan Documents, and

{Z0022852/25 }    2

--------------------------------------------------------------------------------



(d) an agreement by Borrower and each of its Subsidiaries party to any Loan
Document to indemnify Bank for any payments received by Bank that are applied to
the obligations of Borrower to Bank under the Loan Documents as a final payoff
that may subsequently be returned or otherwise not paid for any reason.
1.2.    INTEREST/FEES.
(a)    Interest. The outstanding principal balance of the Line of Credit shall
bear interest, and the amount of each drawing paid under any Letter of Credit
shall bear interest from the date such drawing is paid to the date such amount
is fully repaid by Borrower, at the rate of interest set forth in each
promissory note or other instrument or document executed in connection
therewith.
(b)    Computation and Payment. Interest shall be computed on the basis of a
360-day year, actual days elapsed. Interest shall be payable at the times and
place set forth in each promissory note or other instrument or document required
hereby.
(c)    Commitment Fee. Borrower shall pay to Bank a non-refundable commitment
fee for the Line of Credit equal to Seventy-Five Thousand Dollars ($75,000),
which fee shall be due and payable in full on the date hereof.
(d)    Unused Commitment Fee. Borrower shall pay to Bank a fee equal to one
hundred seventy-five thousandths of one percent (0.175%) per annum (computed on
the basis of a 360-day year, actual days elapsed) on the average daily unused
amount of the Line of Credit, which fee shall be calculated on a quarterly basis
by Bank and shall be due and payable by Borrower in arrears on the first day of
each fiscal quarter. For purposes of computing the unused commitment fee, the
amount available to be drawn under Letters of Credit then outstanding plus the
amount of all drawings under Letters of Credit and not yet reimbursed shall be
considered usage of the Line of Credit.
(e)    Letter of Credit Fees. Borrower shall pay to Bank (i) fees upon the
issuance of and renewal of each Letter of Credit equal to the product of the
Letter of Credit Fee Margin multiplied by the face amount of such Letter of
Credit, and (ii) fees upon the payment or negotiation of each drawing under any
Letter of Credit and fees upon the occurrence of any other activity with respect
to any Letter of Credit (including without limitation, the transfer, amendment
or cancellation of any Letter of Credit) determined in accordance with Bank’s
standard fees and charges then in effect for such activity.
As used in this Agreement, “Letter of Credit Fee Margin” means, through and
including December 1, 2013, and until the first adjustment occurs as specified
below, one and one half of one percent (1.50%).  After December 1, 2013, the
Letter of Credit Fee Margin shall be adjusted each fiscal quarter of Borrower on
the basis of the ratio of Total Liabilities to Tangible Net Worth of Borrower,
in each case, measured on a consolidated basis, as of the last day of the
previous fiscal quarter, as determined by Bank, in accordance with the following
table:



{Z0022852/25 }    3

--------------------------------------------------------------------------------



Total Liabilities to Tangible Net Worth
Letter of Credit Fee Margin
< 0.25:1.00
1.30%
>0.25:1.00
1.50%



Any reductions or increases in the Letter of Credit Fee Margin will be made
following receipt of Borrower’s financial statements, together with the related
Compliance Certificate, as required under Section 4.3.  Each Letter of Credit
Fee Margin change shall become effective on the first day of the month following
the date on which such financial statements are due under Section 4.3, as Bank
in its sole discretion deems appropriate.  Notwithstanding the foregoing, (A) if
Borrower fails to deliver any financial statements, together with the related
Compliance Certificate, in a timely manner as required under the Credit
Agreement, Bank may increase any Letter of Credit Fee Margin to the highest
Letter of Credit Fee Margin set forth above, in addition to imposing the default
interest rate applicable under the terms of the Line of Credit Note, and (B) no
reduction in any Letter of Credit Fee Margin will be made if an Event of Default
has occurred and is continuing at the time that such reduction would otherwise
be made.
If amended or restated financial statements would change previously calculated
Letter of Credit Fee Margin, or if Bank determines in its reasonable discretion
that any financial statements have materially misstated Borrower’s financial
condition, then Bank may, using the most accurate information available to it,
recalculate the financial test or tests governing the Letter of Credit Fee
Margin and retroactively reduce or increase the Letter of Credit Fee Margin from
the date of receipt of such amended or restated financial statements and charge
Borrower additional fees, which may be imposed from the beginning of the
appropriate fiscal quarter to which the restated statements or recalculated
financial tests relate or to the beginning of the fiscal quarter in which any
Event of Default has occurred, as Bank in its sole discretion deems appropriate.
1.3.    COLLECTION OF PAYMENTS. Borrower authorizes Bank to collect all
principal, interest and fees due under each credit subject hereto by charging
any deposit account maintained by Borrower with Bank for the full amount
thereof; provided that interest payments and unused fees will be invoiced before
Bank charges any such account. Should there be insufficient funds in any such
deposit account to pay all such sums when due, the full amount of such
deficiency shall be immediately due and payable by Borrower.
1.4.    COLLATERAL. As security for all indebtedness and other obligations of
Borrower to Bank subject hereto, Borrower hereby grants to Bank security
interests of first priority in all Borrower’s personal property, other than
Excluded Property. As security for all indebtedness and other obligations of
Borrower to Bank subject hereto, Borrower shall cause each of its Domestic
Subsidiaries to grant to Bank security interests of first priority in all of
each such Person’s personal property, other than Excluded Property. All of the
foregoing shall be evidenced by and subject to the terms of such security
agreements, financing statements, and other documents as Bank shall reasonably
require, all in form and substance satisfactory to Bank. Borrower shall pay to
Bank immediately upon demand the full amount of all charges, costs and

{Z0022852/25 }    4

--------------------------------------------------------------------------------



expenses (to include fees paid to third parties and all allocated costs of Bank
personnel), expended or incurred by Bank in connection with any of the foregoing
security.
1.5.    GUARANTIES AND PLEDGES. The payment and performance of all indebtedness
and other obligations of Borrower to Bank shall be guaranteed jointly and
severally by all Domestic Subsidiaries of Borrower, whether now existing or
hereafter acquired or formed, as evidenced by and subject to the terms of
guaranties in form and substance satisfactory to Bank. When a Person becomes a
Subsidiary of Borrower, Borrower shall, within thirty (30) days after such event
(or such later date as permitted by Bank in its sole discretion), (i) deliver to
Bank a pledge agreement and appropriate certificates and powers or financing
statements, pledging all of the direct or beneficial ownership interest in such
new Subsidiary reasonably satisfactory to Bank other than any such ownership
interests that constitute Excluded Property (which pledge, if reasonably
requested by Bank, shall be governed by the laws of the jurisdiction of such
Subsidiary), (ii) cause any such new Subsidiary that is a Domestic Subsidiary to
execute and deliver to Bank a secured guaranty of all of Borrower’s indebtedness
and obligations to Bank, together with such other security documents and
appropriate financing statements, all in form and substance reasonably
satisfactory to Bank (including being sufficient to grant Bank a first priority
security interest in, and lien upon, the assets of such new Domestic Subsidiary
other than Excluded Property) and (iii) provide to Bank all other documentation,
including without limitation, if requested by Bank, one or more opinions of
counsel reasonably satisfactory to Bank, which in Bank’s opinion is appropriate
with respect to the execution and delivery of the applicable documentation
referred to above. Within thirty (30) days after Bank’s request, Borrower shall
cause Skullcandy North America, LLC to (A) deliver to Bank a Mexican law
governed pledge agreement and appropriate certificates and powers or financing
statements reasonably satisfactory to Bank, pledging all of the direct or
beneficial ownership interest of Skullcandy North America, LLC in Skullcandy
Mexico S DE RL DE CV other than any such ownership interests that constitute
Excluded Property, and (B) provide to Bank all other documentation, including
without limitation, if reasonably requested by Bank, one or more opinions of
counsel reasonably satisfactory to Bank, which in Bank’s opinion is appropriate
with respect to the execution and delivery of the applicable documentation
referred to above. Any document, agreement, or instrument executed or issued
pursuant to this Section 1.5 shall be a Loan Document.
ARTICLE II    
REPRESENTATIONS AND WARRANTIES
Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.
2.1.    LEGAL STATUS. Borrower is a corporation, duly organized and existing and
in good standing under the laws of Delaware, and is qualified or licensed to do
business (and is in good standing as a foreign corporation, if applicable) in
all jurisdictions in which such qualification or licensing is required or in
which the failure to so qualify or to be so licensed could have a material
adverse effect on Borrower. Each Subsidiary is duly organized and

{Z0022852/25 }    5

--------------------------------------------------------------------------------



existing in good standing (or the equivalent thereof, if any, in the applicable
jurisdiction) under the laws of the jurisdiction in which it is organized and is
qualified or licensed to do business (and is in good standing as a foreign
corporation, if applicable) in all jurisdictions in which such qualification or
licensing is required or in which the failure to so qualify or to be so licensed
would reasonably be expected to materially adversely affect the business,
property or assets, financial condition or operation of such Subsidiary.
2.2.    AUTHORIZATION AND VALIDITY. This Agreement and each promissory note,
guaranty, contract, instrument and other document required hereby or at any time
hereafter delivered to Bank in connection herewith (collectively, the “Loan
Documents”) have been duly authorized, and upon their execution and delivery in
accordance with the provisions hereof will constitute legal, valid and binding
agreements and obligations of Borrower or the party which executes the same,
enforceable in accordance with their respective terms, in each case, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability. Set forth on Schedule 2.2 are an
organizational chart showing the ownership structure of all Subsidiaries of
Borrower and a correct and complete list of all Subsidiaries of Borrower and
each of its Subsidiaries.  Except as set forth on Schedule 2.2, neither Borrower
nor any of its Subsidiaries has any Subsidiaries. Borrower may update Schedule
2.2 from time to time by delivering such update to Bank in writing within thirty
(30) days after the occurrence of the event requiring such update.
2.3.    NO VIOLATION. The execution, delivery and performance by each of
Borrower and each of its Subsidiaries of each of the Loan Documents to which it
is a party do not (a) violate any material provision of any law, regulation,
order, decree or judgment to which Borrower or any of its Subsidiaries is
subject, (b) contravene any provision of the charter or bylaws of Borrower or
any of its Subsidiaries, or (c) result in any breach of or default under any
contract, obligation, indenture or other instrument to which Borrower or any of
its Subsidiaries is a party or by which Borrower or any of its Subsidiaries may
be bound or to which Borrower or any of its Subsidiaries is subject in any
material respect.
2.4.    LITIGATION. There are no pending, or to the best of Borrower’s knowledge
threatened, actions, claims, investigations, suits or proceedings by or before
any governmental authority, arbitrator, court or administrative agency which
could have a material adverse effect on the financial condition or operation of
Borrower and its Subsidiaries, taken as a whole, other than those disclosed by
Borrower to Bank in writing prior to the date hereof.
2.5.    CORRECTNESS OF FINANCIAL STATEMENT. The annual financial statement of
Borrower dated December 31, 2012, and all interim financial statements delivered
to Bank since said date, true copies of which have been delivered by Borrower to
Bank prior to the date hereof, (a) are complete and correct in all material
respects and present fairly the financial condition of Borrower and each of its
Subsidiaries, (b) disclose all liabilities of Borrower and each of its
Subsidiaries that are required to be reflected or reserved against under
generally accepted accounting principles, whether liquidated or unliquidated,
fixed or contingent, and (c) have been prepared in accordance with generally
accepted accounting principles consistently applied. Since the dates of such
financial statements there has been no material

{Z0022852/25 }    6

--------------------------------------------------------------------------------



adverse change in the financial condition of Borrower and its Subsidiaries,
measured on a consolidated basis, nor has Borrower or any of its Subsidiaries
mortgaged, pledged, granted a security interest in or otherwise encumbered any
of its assets or properties except for Capped Permitted Liens, Uncapped
Permitted Liens and otherwise in connection with Borrower’s existing credit
agreement with PNC Bank, National Association which existing credit agreement
(and accompanying security interests and liens) shall be terminated concurrent
with the effectiveness of this Agreement.
2.6.    INCOME TAX RETURNS. Borrower has no knowledge of any pending assessments
or adjustments of income tax payable by Borrower or any of its Subsidiaries with
respect to any year. Each of Borrower and each of its Subsidiaries has filed all
federal and material state and other material income tax returns which, to the
knowledge of Borrower, are required to be filed, and each has paid all taxes as
shown on such returns and on all assessments received by it to the extent that
such taxes have become due, except such taxes as are being actively contested in
good faith by appropriate proceedings for which adequate reserves have been
established in accordance with generally accepted accounting principles.
2.7.    NO SUBORDINATION. There is no agreement, indenture, contract or
instrument to which Borrower or any of its Subsidiaries is a party or by which
Borrower or any of its Subsidiaries may be bound that requires the subordination
in right of payment of any of Borrower’s or any of its Subsidiaries’ obligations
under any Loan Document to any other obligation of Borrower or any of its
Subsidiaries.
2.8.    PERMITS, FRANCHISES. Each of Borrower and each of its Subsidiaries
possesses, and will hereafter possess, all permits, consents, approvals,
franchises and licenses required and rights to all trademarks, trade names,
patents, and fictitious names, if any, in each case, necessary to enable it to
conduct the business in which it is now engaged in compliance with applicable
law.
2.9.    ERISA. Except as would not reasonably be expected to result in
liabilities to Borrower or any of its Subsidiaries in excess of $2,500,000 in
the aggregate, (1) each of Borrower and each of its Subsidiaries is in
compliance in all material respects with all applicable provisions of the
Employee Retirement Income Security Act of 1974, as amended or recodified from
time to time (“ERISA”), (1) neither Borrower nor any of its Subsidiaries has
violated any provision of any defined employee pension benefit plan (as defined
in ERISA) maintained or contributed to by Borrower or any of its Subsidiaries
(each, a “Plan”), (1) no Reportable Event as defined in ERISA has occurred and
is continuing with respect to any Plan initiated by Borrower or any of its
Subsidiaries, (1) each of Borrower and each of its Subsidiaries has met its
minimum funding requirements under ERISA with respect to each Plan, and (1) each
Plan will be able to fulfill its benefit obligations as they come due in
accordance with the Plan documents and under generally accepted accounting
principles.
2.10.    OTHER OBLIGATIONS. Neither Borrower nor any of its Subsidiaries is in
default on any obligation for borrowed money, any purchase money obligation or
any other material lease, commitment, contract, instrument or obligation which
would reasonably be expected to result in liabilities to Borrower or any of its
Subsidiaries in excess of $1,500,000 in the aggregate.

{Z0022852/25 }    7

--------------------------------------------------------------------------------



2.11.    OFAC; PATRIOT ACT. Neither Borrower nor any of its Subsidiaries is in
violation of any of the country or list based economic and trade sanctions
administered and enforced by OFAC. Neither Borrower nor any of its Subsidiaries
(a) is a Sanctioned Person or a Sanctioned Entity, (b) has its assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. No proceeds of any
credit extended hereunder will be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity. To the extent applicable, Borrower and each of its
Subsidiaries is in compliance, in all material respects, with the (y) Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (z) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001) (the “Patriot Act”). No part of the proceeds of the loans made
hereunder will be used by Borrower or any of its Subsidiaries or any of their
affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
2.12.    ENVIRONMENTAL MATTERS. Except as disclosed by Borrower to Bank in
writing prior to the date hereof, each of Borrower and each of its Subsidiaries
is in compliance in all material respects with all applicable environmental,
hazardous waste, health and safety statutes, and any rules or regulations
adopted pursuant thereto, which govern or affect any of Borrower’s or any of its
Subsidiaries’ operations or properties, including without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Superfund Amendments and Reauthorization Act of 1986, the Federal Resource
Conservation and Recovery Act of 1976, and the Federal Toxic Substances Control
Act, as any of the same may be amended, modified or supplemented from time to
time. None of the operations of Borrower or any of its Subsidiaries is the
subject of any governmental investigation evaluating whether any remedial action
involving a material expenditure is needed to respond to a release of any toxic
or hazardous waste or substance into the environment. Neither Borrower nor any
of its Subsidiaries has any material contingent liability in connection with any
release of any toxic or hazardous waste or substance into the environment.
2.13.    INTELLECTUAL PROPERTY.
(a)    No Intellectual Property License of Borrower or any of its Subsidiaries
that is necessary to the conduct of such Person’s business requires any consent
of any other Person in order for Borrower or such Subsidiary to grant the
security interest granted under any Loan Document in the right, title or
interest of Borrower or such Subsidiary in or to such Intellectual Property
License.
(b)    Each of Borrower and each of its Subsidiaries owns, or holds licenses in,
all trademarks, trade names, copyrights, patents, and licenses that are
necessary to the conduct of its business as currently conducted.

{Z0022852/25 }    8

--------------------------------------------------------------------------------



(c)    Neither Borrower nor any of its Subsidiaries, as of the date hereof, owns
or licenses any Trademarks, Patents, Copyrights or other Intellectual Property,
or is a party to any Intellectual Property License as of the date hereof except
as set forth on Schedule 2.13 and there are no restrictions in any Intellectual
Property License as of the date hereof that restrict the sale or other
disposition of any inventory, equipment or other property of Borrower or any of
its Subsidiaries other than as set forth on Schedule 2.13. In addition:
(i)    as of the date hereof, Schedule 2.13 provides a complete and correct list
of: (A) all registered Copyrights owned by Borrower or any of its Subsidiaries,
all applications for registration of Copyrights owned by Borrower or any of its
Subsidiaries, and all other Copyrights owned by Borrower or any of its
Subsidiaries and material to the conduct of the business of Borrower and its
Subsidiaries, taken as a whole; (B) all Intellectual Property Licenses entered
into by Borrower or any of its Subsidiaries pursuant to which (I) any of
Borrower or any of its Subsidiaries has provided any license or other rights in
Intellectual Property owned or controlled by Borrower or any of its Subsidiaries
to any other Person or (II) any Person has granted to Borrower or any of its
Subsidiaries any license or other rights in Intellectual Property owned or
controlled by such Person, in either case, that is material to the business of
Borrower and its Subsidiaries, taken as a whole; (C) all Patents owned by
Borrower or any of its Subsidiaries and all applications for Patents owned by
Borrower or any of its Subsidiaries; and (D) all registered Trademarks owned by
Borrower or any of its Subsidiaries, all applications for registration of
Trademarks owned by Borrower or any of its Subsidiaries, and all other
Trademarks owned by Borrower or any of its Subsidiaries and material to the
conduct of the business of Borrower and its Subsidiaries, taken as a whole;
(ii)    all employees and contractors of Borrower and each of its Subsidiaries
who were involved in the creation or development of any Intellectual Property
for such Person that is necessary to the business of Borrower or any of its
Subsidiaries have signed agreements containing assignment of Intellectual
Property rights to Borrower or the applicable Subsidiary and obligations of
confidentiality;
(iii)    to the knowledge of Borrower and each of its Subsidiaries after
reasonable inquiry, no Person has infringed or misappropriated or is currently
infringing or misappropriating any Intellectual Property rights owned by
Borrower or any of its Subsidiaries, in each case, that either individually or
in the aggregate could have a material adverse effect on the financial condition
or operation of Borrower and its Subsidiaries, taken as a whole;
(iv)    to the knowledge of Borrower and each of its Subsidiaries after
reasonable inquiry, all registered Copyrights, registered Trademarks, and issued
Patents that are owned by such Person and necessary in the conduct of its
business are valid, subsisting and enforceable and in compliance with all legal
requirements, filings, and payments and other actions that are required to
maintain such Intellectual Property in full force and effect; and
(v)    each of Borrower and each of its Subsidiaries has taken reasonable steps
to maintain the confidentiality of and otherwise protect and enforce its rights
in all trade secrets owned by such Person that are necessary in the business of
such Person.

{Z0022852/25 }    9

--------------------------------------------------------------------------------



ARTICLE III    
CONDITIONS
3.1.    CONDITIONS OF INITIAL EXTENSION OF CREDIT. The obligation of Bank to
extend any credit contemplated by this Agreement is subject to the fulfillment
to Bank’s satisfaction of all of the following conditions (unless otherwise
waived by Bank):
(a)    Approval of Bank Counsel. All legal matters incidental to the extension
of credit by Bank shall be satisfactory to Bank’s counsel.
(b)    Documentation. Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed:
(i)    This Agreement and each promissory note or other instrument or document
required hereby.
(ii)    A Guaranty by each Domestic Subsidiary.
(iii)    Security Agreements by Borrower and each Domestic Subsidiary.
(iv)    Pledge Agreements by Borrower and each applicable Domestic Subsidiary.
(v)    A Certificate of Authority by Borrower and each Domestic Subsidiary.
(vi)    Collateral Access Agreements with respect to the following locations:
1201 C Street NW, Auburn WA 98001 and 1441 West Ute Boulevard, Suite 250, Park
City, UT 84098.
(vii)    An opinion of counsel for Borrower and each Domestic Subsidiary in form
and substance satisfactory to Bank.
(viii)    Such other documents as Bank may require.
(c)    Financial Condition. Since December 31, 2012, there shall have been no
material adverse change, as determined by Bank, in the financial condition or
business of Borrower and its Subsidiaries, on a consolidated basis, nor any
material decline, as determined by Bank, in the market value of any collateral
required hereunder or a substantial or material portion of the assets of
Borrower and its Subsidiaries, taken as a whole.
(d)    Insurance. Borrower shall have delivered to Bank evidence of insurance
coverage on all of Borrower’s and each of its Domestic Subsidiaries’ property,
in form, substance, amounts, covering risks and issued by companies satisfactory
to Bank, including without limitation, policies of insurance against specific
hazards affecting Borrower’s or any of its Domestic Subsidiary’s assets, as may
be required by governmental regulation or Bank including without limitation
flood and terrorism. Borrower shall have also delivered to Bank evidence of
credit insurance coverage, in form, substance, amounts, covering risks and
issued by companies satisfactory to Bank.

{Z0022852/25 }    10

--------------------------------------------------------------------------------



3.2.    CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation of Bank to make
each extension of credit requested by Borrower hereunder shall be subject to the
fulfillment to Bank’s satisfaction of each of the following conditions:
(a)    Compliance. The representations and warranties contained herein and in
each of the other Loan Documents shall be true in all material respects (without
duplication of any materiality qualifier contained therein) on and as of the
date of the signing of this Agreement and on the date of each extension of
credit by Bank pursuant hereto, with the same effect as though such
representations and warranties had been made on and as of each such date, and on
each such date, no Event of Default as defined herein, and no condition, event
or act which with the giving of notice or the passage of time or both would
constitute such an Event of Default, shall have occurred and be continuing or
shall exist.
(b)    Documentation. Bank shall have received all additional documents which
may be reasonably required in connection with such extension of credit.
(c)    Additional Letter of Credit Documentation.  Prior to the issuance of each
Letter of Credit, Bank shall have received a Letter of Credit Agreement,
properly completed and duly executed by Borrower and any other Person required
by Bank.
ARTICLE IV    
AFFIRMATIVE COVENANTS
Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto (other than Unasserted Contingent Indemnification Claims),
Borrower shall, and shall cause each of its Subsidiaries to, unless Bank
otherwise consents in writing:
4.1.    PUNCTUAL PAYMENTS. Punctually pay all principal, interest, fees or other
liabilities due under any of the Loan Documents at the times and place and in
the manner specified therein, and immediately upon demand by Bank, the amount by
which the outstanding principal balance of any credit subject hereto at any time
exceeds any limitation on borrowings applicable thereto.
4.2.    ACCOUNTING RECORDS. Maintain adequate books and records in accordance in
all material respects with generally accepted accounting principles consistently
applied, and permit any representative of Bank, at any reasonable time, to
inspect, audit and examine such books and records, to make copies of the same,
and to inspect the properties of Borrower and its Subsidiaries and to discuss
the affairs, finances and accounts of any of such Persons with the principal
officers of Borrower and its Subsidiaries and their independent public
accountants; provided that, so long as no Event of Default has occurred and is
continuing, (a) Bank shall not be permitted to make more than two (2) such
inspections in any fiscal year and (b) Borrower shall not be responsible for
paying any costs or expenses of Bank (or its representatives) in connection with
any such inspections.

{Z0022852/25 }    11

--------------------------------------------------------------------------------



4.3.    FINANCIAL STATEMENTS. Provide to Bank all of the following, in form and
detail satisfactory to Bank:
(a)    not later than 90 days after and as of the end of each fiscal year,
consolidated statements of income and cash flows and a consolidated statement of
stockholders’ equity of Borrower and its Subsidiaries for such year, and a
consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such year, setting forth in each case in comparative form corresponding
consolidated figures from the preceding annual audit, all in reasonable detail,
prepared in accordance with generally accepted accounting principles and
accompanied by an unqualified opinion thereon of independent public accountants
of recognized national standing selected by Borrower and reasonably acceptable
to Bank, which unqualified opinion shall state that such financial statements
present fairly, in all material respects, the financial position of Borrower and
its Subsidiaries and the results of their operations and cash flows and have
been prepared in accordance with generally accepted accounting principles, that
the examination of such accountants in connection with such financial statements
has been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in such circumstances,
and shall be without limitation as to the scope of the audit;
(b)    not later than 45 days after and as of the end of each of the first three
fiscal quarters of each fiscal year, consolidated statements of income and cash
flows of Borrower and its Subsidiaries for the period from the beginning of the
current fiscal year to and including the last day of such fiscal quarter, and a
consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such fiscal quarter, setting forth in each case in comparative form figures for
the corresponding period in the preceding fiscal year, all in reasonable detail,
prepared in accordance with generally accepted accounting principles and
reviewed by independent public accountants of recognized national standing
selected by Borrower and reasonably acceptable to Bank;
(c)    contemporaneously with each annual and quarterly financial statement of
Borrower required hereby, a certificate of the president, the chief financial
officer or another authorized officer of Borrower, in a form as reasonably
requested by Bank from time to time (each, a “Compliance Certificate”), (i)
demonstrating (with computations in reasonable detail) compliance by Borrower
and its Subsidiaries with the provisions of Section 4.9, Section 5.2, Section
5.3 and Section 5.8, and stating that said financial statements are accurate in
all material respects and that there exists no Event of Default nor any
condition, act or event which with the giving of notice or the passage of time
or both would constitute an Event of Default (referred to in this Section 4.3(c)
as a “Default”), or, if a Default or an Event of Default has occurred,
specifying the details of such Default or Event of Default and the action that
Borrower and its Subsidiaries have taken or propose to take with respect thereto
and (ii) for each Acquisition, demonstrating compliance by Borrower and its
Subsidiaries with the provisions of Section 5.5 and providing relevant
information regarding each Target and a reasonably detailed description of the
material terms of such Acquisition (including without limitation the name and
business of each Target as well as the cash purchase price and the aggregate
consideration paid for each Target and the method and structure of payment);
(d)    from time to time such other information relating to Borrower and its
Subsidiaries as Bank may reasonably request.

{Z0022852/25 }    12

--------------------------------------------------------------------------------



4.4.    COMPLIANCE. Preserve and maintain all licenses, permits, governmental
approvals, rights, privileges and franchises necessary for the conduct of
Borrower’s or any of its Subsidiaries’ business; and comply in all material
respects with the provisions of all documents pursuant to which any of Borrower
or any of its Subsidiaries is organized or which govern Borrower’s or any of its
Subsidiaries’ continued existence and in all material respects with the
requirements of all laws, rules, regulations and orders of any governmental
authority applicable to Borrower or any of its Subsidiaries or any of their
businesses.
4.5.    INSURANCE. Maintain and keep in force with financially sound and
reputable insurers, for each business in which Borrower or any of its
Subsidiaries is engaged, insurance of the types, on the terms, and in amounts
customarily carried in similar lines of business, including but not limited to
fire, extended coverage, public liability, flood, and, if required by
governmental regulation or Bank, seismic property damage, terrorism and workers’
compensation, with all such insurance carried with companies and in amounts
satisfactory to Bank, and deliver to Bank from time to time at Bank’s request
schedules setting forth all insurance then in effect, together with a lender’s
loss payee endorsement for all such insurance, to the extent applicable, naming
Bank as a lender loss payee. Anything in this Agreement to the contrary
notwithstanding, Borrower shall deliver to Bank, on or before August 30, 2013, a
lender’s loss payee endorsement, in form and substance acceptable to Bank, with
respect to each of its domestic stock/inventory throughput insurance policy and
its commercial property insurance policy.
4.6.    FACILITIES. Keep all properties useful or necessary to Borrower’s or any
of its Subsidiaries’ business in good repair and condition, and from time to
time make necessary repairs, renewals and replacements thereto so that such
properties shall be fully and efficiently preserved and maintained.
4.7.    TAXES AND OTHER LIABILITIES. Pay and discharge when due any and all
material assessments and material taxes, both real or personal, including
without limitation income taxes and property taxes and assessments, except (a)
such as Borrower or such Subsidiary may in good faith contest or as to which a
bona fide dispute may arise, and (b) for which Borrower or such Subsidiary has
made provision, to Bank’s satisfaction, for eventual payment thereof in the
event Borrower or such Subsidiary is obligated to make such payment.
4.8.    LITIGATION. Promptly give notice in writing to Bank of any litigation
pending or threatened against Borrower or any of its Subsidiaries with a claim
or claims in excess of $1,000,000 in the aggregate.
4.9.    FINANCIAL CONDITION. Maintain the financial condition of Borrower and
its Subsidiaries on a consolidated basis as follows using generally accepted
accounting principles consistently applied and used consistently with prior
practices (except to the extent modified by the definitions herein):
(a)    Total Liabilities divided by Tangible Net Worth not greater than 1.5 to
1.0 as of the last day of each fiscal quarter, beginning with fiscal quarter
ending September 30, 2013, with “Total Liabilities” defined as the aggregate of
current liabilities and long-term liabilities,

{Z0022852/25 }    13

--------------------------------------------------------------------------------



measured on a consolidated basis, and with “Tangible Net Worth” defined as the
aggregate of total stockholders’ equity less any intangible assets, measured on
a consolidated basis.
(b)    Asset Ratio not less than 1.35 to 1.00 as of the last day of each fiscal
quarter, beginning with fiscal quarter ending September 30, 2013, with “Asset
Ratio” defined as (i) the aggregate of net receivables plus inventory, measured
on a consolidated basis, divided by (ii) the sum of all obligations for borrowed
money (including subordinated debt) plus all capital lease obligations included
in Borrower’s consolidated financial statements, as required by the United
States Securities and Exchange Commission or any successor thereto, measured on
a consolidated basis.
(c)    Net income attributable to Borrower, measured on a rolling 4-quarter
basis for each fiscal quarter set forth in the table below, determined as of the
last day of each such fiscal quarter, not less than the amount set forth
opposite the relevant fiscal quarter:


Fiscal Quarter
Net income attributable to Borrower
The fiscal quarters ending March 31, 2014, June 30, 2014 and September 30, 2014
$2,500,000
The fiscal quarters ending December 31, 2014, March 31, 2015, June 30, 2015 and
September 30, 2015
$5,000,000
The fiscal quarters ending December 31, 2015, March 31, 2016, June 30, 2016 and
September 30, 2016
$7,500,000
The fiscal quarters ending December 31, 2016 and each fiscal quarter thereafter
$10,000,000



(d)    Net income attributable to Borrower, measured on a rolling 4-quarter
basis for each fiscal quarter ending after the Closing Date and on or prior to
December 31, 2013 in which an advance under the Line of Credit is made,
determined as of the last day of each such fiscal quarter, not less than Zero
Dollars ($0.00).
4.10.    NOTICE TO BANK. (i) Promptly (but in no event more than five (5) days
after the occurrence of each such event or matter) give written notice to Bank
in reasonable detail of: (a) the occurrence of any Event of Default, or any
condition, event or act which with the giving of notice or the passage of time
or both would constitute an Event of Default, specifying the nature and period
of existence thereof and what action Borrower proposes to take with respect
thereto; (b) any change in the name or the organizational structure of Borrower
or any of its Subsidiaries; (c) the occurrence and nature of any Reportable
Event or Prohibited Transaction, each as defined in ERISA, or any material
funding deficiency with respect to any Plan; or (d) any termination or
cancellation of any insurance policy which Borrower or any of its Subsidiaries
is required to maintain, or any uninsured or partially uninsured loss through
liability or property damage, or through fire, theft or any other cause
affecting Borrower’s or any of its Subsidiaries’ property in excess of an
aggregate of $1,000,000; and (ii) concurrent with the delivery of each

{Z0022852/25 }    14

--------------------------------------------------------------------------------



Compliance Certificate, give written notice to Bank in reasonable detail of: (A)
the registration of any Intellectual Property by Borrower or any of its
Subsidiaries with the PTO or the United States Copyright Office, (B) the
acquisition or licensing of any Trademarks, Patents, Copyrights or other
Intellectual Property by Borrower or any of its Domestic Subsidiaries, (C)
Borrower or any of its Domestic Subsidiaries becoming a party to any
Intellectual Property License, (D) any restriction in any Intellectual Property
License that restricts the sale or other disposition of any inventory, equipment
or other property of Borrower or any of its Domestic Subsidiaries, in each case
not listed either on Schedule 2.13 or as an attachment to any previously
delivered Compliance Certificate.
4.11.    DEPOSIT ACCOUNTS.  On or before January 31, 2014, and with respect to
Borrower and the Domestic Subsidiaries only, establish and maintain at Bank all
Cash Management Services, including without limitation all deposit accounts. 
Such Cash Management Services maintained by Borrower and each of its Domestic
Subsidiaries shall be of a type and on terms reasonably satisfactory to Bank and
Borrower.  Until such time as Borrower and each of its Domestic Subsidiaries
have established all of their Cash Management Services with Bank, Borrower
shall, and shall cause each of its Domestic Subsidiaries to, maintain Cash
Management Services of a type and on terms reasonably satisfactory to Bank and
Borrower at other banks reasonably satisfactory to Bank and Borrower, and take
reasonable steps to ensure that all of the account debtors of Borrower and each
of its Domestic Subsidiaries forward payment of the amounts owed by them
directly to one of such other banks.
4.12.    LOCATION OF INVENTORY, EQUIPMENT AND BOOKS. Keep all inventory and
equipment (other than vehicles and equipment out for repair and inventory that
is in transit) and Books of Borrower and each of its Domestic Subsidiaries only
at the locations identified on Schedule 4.12 and keep the chief executive office
of Borrower and each of its Domestic Subsidiaries only at the locations
identified on Schedule 4.12; provided, however, that (a) Borrower may amend
Schedule 4.12 so long as such amendment occurs by written notice to Bank not
less than ten (10) days prior to the date on which such inventory, equipment or
Books are moved to such new location, and so long as, at the time of such
written notification, the applicable Borrower or Subsidiary provides Bank a
Collateral Access Agreement with respect thereto and (b) no Collateral Access
Agreement will be required for any location at which no Books are located and at
which inventory and equipment with an aggregate net book value of $500,000 or
less are located.
4.13.    INTELLECTUAL PROPERTY.
(a)    Execute and deliver to Bank, upon the request of Bank and subject to
Section 4.14, in order to facilitate filings with the PTO and the United States
Copyright Office, one or more Copyright Security Agreements or Patent and
Trademark Security Agreements to further evidence Bank’s security interest in
and lien on such Person’s Patents, Trademarks, or Copyrights, and the general
intangibles of such Person relating thereto or represented thereby; provided
that this clause (a) shall not apply to Subsidiaries of Borrower that are not
required by the terms of this Agreement and the other Loan Documents to guaranty
the obligations of Borrower hereunder.

{Z0022852/25 }    15

--------------------------------------------------------------------------------



(b)    Have the duty, with respect to Intellectual Property that is necessary in
the conduct of such Person’s business, to protect and diligently enforce and
defend at such Person’s expense such Intellectual Property, including without
limitation (A) to diligently enforce and defend, including without limitation
promptly suing for infringement, misappropriation, or dilution and to recover
any and all damages for such infringement, misappropriation, or dilution, and
filing for opposition, interference, and cancellation against conflicting
Intellectual Property rights of any Person that is necessary to its business,
(B) to prosecute diligently any trademark application or service mark
application that is part of the Trademarks pending as of the date hereof or
hereafter that is necessary to its business, (C) to prosecute diligently any
patent application that is part of the Patents pending as of the date hereof or
hereafter that is necessary to its business, (D) to take all reasonable and
necessary action to preserve and maintain all of such Person’s Trademarks,
Patents, Copyrights, Intellectual Property Licenses, and its rights therein,
including without limitation paying all maintenance fees and filing of
applications for renewal, affidavits of use, and affidavits of noncontestability
that is necessary to its business, and (E) to require all employees,
consultants, and contractors of Borrower and each of its Subsidiaries who were
involved in the creation or development of such Intellectual Property that is
necessary to its business to sign agreements containing assignment to such
Person of Intellectual Property rights created or developed and obligations of
confidentiality.
(c)    Promptly file an application with the United States Copyright Office for
any Copyright that has not been registered with the United States Copyright
Office if such Copyright is necessary in connection with the conduct of such
Person’ business and any expenses incurred in connection with the foregoing
shall be borne by Borrower and its Subsidiaries.
(d)    Enter into any Intellectual Property License to receive any license or
rights in any Intellectual Property of any other Person unless such Person has
used commercially reasonable efforts to permit the assignment of or grant of a
security interest in and lien upon such Intellectual Property License (and all
rights of Borrower and each of its Subsidiaries thereunder) to Bank (and any
transferees of Bank).
(e)    Take the steps described in this Section 4.13 with respect to all new or
acquired Intellectual Property to which such Person is now or later becomes
entitled that is necessary in the conduct of such Person’s business.
(f)    On or before December 19, 2013, deliver to Bank evidence, in form and
substance acceptable to Bank, that (i) filings have been made with the PTO or
the United States Copyright Office, as applicable, to release all security
interests filed with the PTO or the United States Copyright Office by a Person
other than Bank against Intellectual Property owned by Borrower or any of its
Subsidiaries and (ii) all Intellectual Property registered with the PTO or the
United States Copyright Office and owned by Borrower or any of its Subsidiaries
has been assigned to, and is listed as being owned by, Borrower or one of its
Subsidiaries, as applicable, in the records of the PTO or the United States
Copyright Office, as applicable.
4.14.    FURTHER ASSURANCES. Execute or deliver to Bank, at any time upon the
reasonable request of Bank, any and all financing statements, security
agreements, pledges, assignments, endorsements of certificates of title,
opinions of counsel and all other documents (the “Additional Documents”) that
Bank may reasonably request and in form and substance

{Z0022852/25 }    16

--------------------------------------------------------------------------------



reasonably satisfactory to Bank, to create, perfect, and continue perfection or
to better perfect the security interests and liens of Bank in the assets of
Borrower or any of its Domestic Subsidiaries (whether now owned or hereafter
arising or acquired, tangible or intangible, real or personal) but excluding
Excluded Property, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents. To the maximum extent
permitted by applicable law, if a Borrower or any of its Subsidiaries refuses or
fails to execute or deliver any reasonably requested Additional Documents within
a reasonable period of time, not to exceed thirty (30) days following the
request to do so, Borrower, for itself and each of its Subsidiaries, hereby
authorizes Bank to execute any such Additional Documents in Borrower’s or the
applicable Subsidiary’s name, as applicable, and authorizes Bank to file such
executed Additional Documents in any appropriate filing office. In furtherance
and not in limitation of the foregoing, Borrower shall, and shall cause each of
its Domestic Subsidiaries to, take such actions as Bank may reasonably request
from time to time to ensure that liabilities due to Bank are secured by all of
the assets (other than Excluded Property) of Borrower and each of its Domestic
Subsidiaries.
4.15.    AUTHORIZED OFFICERS. Promptly upon Bank’s request, certify to Bank the
names and signatures of the persons who presently are duly elected, qualified
and acting as the officers and agents of Borrower and are authorized to sign and
to act on behalf of Borrower, and from time to time hereafter, upon a change in
the facts so certified, promptly certify to Bank the names and signatures of the
persons then authorized to sign or to act; Bank shall be fully protected in
relying on such certificates and on the obligation of Borrower (set forth above)
promptly to certify to Bank any change in any facts so certified; and Bank shall
be indemnified and saved harmless by Borrower from any claims, demands,
expenses, loss or damage resulting from or growing out of honoring or relying on
the signature or other authority (whether or not properly used) of any person
whose name and signature was so certified, or refusing to honor any signature or
authority not so certified.
4.16.    UTAH CORPORATE STATUS. On or before September 30, 2013, deliver to Bank
evidence, in form and substance acceptable to Bank, that Borrower has made all
filings with the Utah Division of Corporations and Commercial Code, and
otherwise taken all other steps, necessary to (i) dissolve Skullcandy, Inc., a
Utah domestic corporation, and (ii) register Borrower as a foreign corporation
in Utah.
ARTICLE V    
NEGATIVE COVENANTS
Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto (other than Unasserted Contingent Indemnification
Claims), Borrower will not, and shall cause each of its Subsidiaries not to,
without Bank’s prior written consent:
5.1.    USE OF FUNDS. Use any of the proceeds of any credit extended hereunder
except for the purposes stated in ARTICLE I hereof.

{Z0022852/25 }    17

--------------------------------------------------------------------------------



5.2.    CAPITAL EXPENDITURES. Make any additional investment in fixed assets in
any fiscal year in excess of an aggregate of $12,000,000, measured on a
consolidated basis; provided, however, that if the amount of investments in
fixed assets permitted to be made in any fiscal year under this Section 5.2 is
greater than the actual amount of investments in fixed assets actually made in
such fiscal year (the amount by which such permitted investments in fixed assets
for such fiscal year exceeds the actual amount of investments in fixed assets
for such fiscal year, the “Excess Amount”), then such Excess Amount may be
carried forward to the next succeeding fiscal year (the “Succeeding Fiscal
Year”); provided further that the Excess Amount carried over into a particular
Succeeding Fiscal Year may not be used in that fiscal year until the amount
permitted under this Section 5.2 to be expended in such fiscal year has first
been used in full and the Excess Amount carried over into a particular
Succeeding Fiscal Year may not be carried forward to another fiscal year.
5.3.    LEASE EXPENDITURES. Incur operating lease expense in any fiscal year in
excess of an aggregate of $3,000,000, measured on a consolidated basis;
provided, however, that if the amount of operating lease expense permitted to be
incurred in any fiscal year under this Section 5.3 is greater than the actual
amount of operating lease expense actually incurred in such fiscal year (the
amount by which such permitted operating lease expense incurred for such fiscal
year exceeds the actual amount of operating lease expense incurred for such
fiscal year, the “Excess Lease Amount”), then such Excess Lease Amount may be
carried forward to the Succeeding Fiscal Year); provided further that the Excess
Lease Amount carried over into a particular Succeeding Fiscal Year may not be
used in that fiscal year until the amount permitted under this Section 5.3 to be
incurred in such fiscal year has first been used in full and the Excess Lease
Amount carried over into a particular Succeeding Fiscal Year may not be carried
forward to another fiscal year.
5.4.    OTHER INDEBTEDNESS. Create, incur, assume or permit to exist any
indebtedness or liabilities resulting from borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several, except (a) the liabilities of Borrower and each of its
Subsidiaries to Bank, (b) Permitted Investments, (c) Uncapped Permitted
Indebtedness, and (d) Capped Permitted Indebtedness up to $2,000,000 in the
aggregate outstanding at any one time.
5.5.    MERGER, CONSOLIDATION, TRANSFER OF ASSETS.
(a)    Merge into or consolidate with any other Person other than any merger or
consolidation (i) of a Domestic Subsidiary with Borrower or another Domestic
Subsidiary so long as Borrower is the surviving entity in any such merger or
consolidation involving Borrower, (ii) of a Foreign Subsidiary with any other
Subsidiary of Borrower so long as the Domestic Subsidiary is the surviving
entity in any such merger or consolidation involving a Domestic Subsidiary, or
(iii) as a result of a Permitted Acquisition (and only so long as Borrower or
the previously existing Subsidiary of Borrower is the surviving entity of any
such merger or consolidation);
(b)    Make any substantial change in the nature of Borrower’s or any of its
Subsidiaries’ business as conducted as of the date hereof;

{Z0022852/25 }    18

--------------------------------------------------------------------------------



(c)    Acquire all or substantially all of the assets of any other Person or
otherwise consummate any Acquisition, other than, or as a result of, a Permitted
Acquisition;
(d)    Sell, lease, transfer or otherwise dispose of all or a substantial or
material portion of Borrower’s or any of its Subsidiaries’ assets other than
pursuant to a Permitted Disposition; or
(e)    Consummate any Acquisition if such Acquisition would cause (i) the sum of
the aggregate consideration for all Acquisitions by Borrower and its
Subsidiaries consummated during the term of the Line of Credit plus the
aggregate consideration of such proposed Acquisition to exceed $70,000,000 or
(ii) if such proposed Acquisition is structured as a joint venture, the sum of
the aggregate consideration for all Acquisitions by Borrower and its
Subsidiaries structured as joint ventures consummated during the term of the
Line of Credit plus the aggregate consideration of such proposed Acquisition to
exceed $2,500,000.
5.6.    GUARANTIES. Guarantee or become liable in any way as surety, endorser
(other than as endorser of negotiable instruments for deposit or collection in
the ordinary course of business), accommodation endorser or otherwise for, nor
pledge or hypothecate any assets of Borrower or any of its Subsidiaries as
security for, any liabilities or obligations of any other Person, except (a) any
of the foregoing in favor of Bank and (b) any of the foregoing up to $1,500,000
in the aggregate for Borrower and its Subsidiaries, taken as a whole and, with
respect to any such pledge or hypothecation, as permitted by Section 5.9.
5.7.    LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to or
investments in any Person, except Permitted Investments.
5.8.    DIVIDENDS, DISTRIBUTIONS, REDEMPTION, REPURCHASES. Declare or pay any
dividend or distribution either in cash, Stock or any other property on
Borrower’s or any of its Subsidiaries’ Stock now or hereafter outstanding, nor
redeem, retire, repurchase or otherwise acquire any shares of any class of
Borrower’s or any of its Subsidiaries’ Stock now or hereafter outstanding;
provided however, that (a) Borrower may pay cash dividends to its stockholders
in any fiscal year not to exceed fifty percent (50%) of Borrower’s net income
attributable to Borrower for the preceding fiscal year as set forth in the
financial statements for such fiscal year delivered to Bank pursuant to Section
4.3(a), (b) Borrower may redeem or repurchase shares of its common stock in an
aggregate amount not to exceed $50,000,000, measured over the term of the Line
of Credit, so long as no Event of Default has occurred and is continuing at the
time of any such redemption or repurchase or will occur as a result of or
immediately following any such redemption or repurchase, (c) Borrower’s
Subsidiaries may pay dividends to Borrower or other Subsidiaries of Borrower,
and (d) Borrower may declare and make dividend payments or other distributions
payable solely in its Stock.
5.9.    PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to exist a security
interest in, or lien upon all or any portion of Borrower’s or any of its
Subsidiaries’ assets now owned or hereafter acquired, except for (a) any of the
foregoing in favor of Bank, (b) Uncapped Permitted Liens, and (c) Capped
Permitted Liens securing Permitted Indebtedness up to $500,000 in the aggregate.

{Z0022852/25 }    19

--------------------------------------------------------------------------------



5.10.    DEPOSIT ACCOUNTS.  At all times after January 31, 2014, and with
respect to Borrower and the Domestic Subsidiaries only, establish or maintain
any deposit account (as that term is defined in the Uniform Commercial Code) or
securities account (as that term is defined in the Uniform Commercial Code) with
a banking institution other than Bank.
5.11.    INTELLECTUAL PROPERTY.    Abandon any Intellectual Property or
Intellectual Property License that is necessary in the conduct of Borrower’s or
any of its Subsidiaries’ businesses.
ARTICLE VI    
EVENTS OF DEFAULT
6.1.    The occurrence of any of the following shall constitute an “Event of
Default” under this Agreement:
(e)    Borrower or any of its Subsidiaries shall fail (i) to pay when due any
principal or (ii) to pay, within three (3) days after the same shall become due,
interest, fees or other amounts payable under any of the Loan Documents.
(f)    Any financial statement or certificate furnished to Bank in connection
with, or any representation or warranty made by Borrower, any of its
Subsidiaries or any other party under this Agreement or any other Loan Document
shall prove to be incorrect, false or misleading in any material respect when
furnished or made.
(g)    Any default in the performance of or compliance with any obligation
(whether as primary obligor or as guarantor or other surety), agreement or other
provision contained herein or in any other Loan Document (other than those
specifically described as an “Event of Default” in clauses (a), (b), (d), (g),
(e), (f) and (g) of this Section 6.1), and with respect to any such default that
by its nature can be cured, such default shall continue for a period of thirty
(30) days from its occurrence.
(h)    Any default (beyond any applicable notice or grace period) in the payment
or performance of any indebtedness, obligation for borrowed money, purchase
money obligation, lease commitment, contract, instrument or other obligation, or
any defined event of default, under the terms of any contract, instrument or
document (other than any of the Loan Documents) pursuant to which Borrower or
any of its Subsidiaries has incurred any debts or other liabilities in excess of
$1,500,000 in the aggregate to any Person, including Bank.
(i)    Borrower or any of its Subsidiaries shall become insolvent, or shall
suffer or consent to or apply for the appointment of a receiver, trustee,
custodian or liquidator of itself or any of its property, or shall generally
fail to pay its debts as they become due, or shall make a general assignment for
the benefit of creditors; Borrower or any of its Subsidiaries shall file a
voluntary petition in bankruptcy, or seeking reorganization, in order to effect
a plan or other arrangement with creditors or any other relief under the
Bankruptcy Reform Act, Title 11 of the United States Code, as amended or
recodified from time to time (“Bankruptcy Code”), or under any law granting
relief to debtors, whether now or hereafter in effect; or Borrower or any of its
Subsidiaries shall file an answer admitting the jurisdiction of the court and
the material

{Z0022852/25 }    20

--------------------------------------------------------------------------------



allegations of any involuntary petition; or Borrower or any of its Subsidiaries
shall be adjudicated a bankrupt, or an order for relief shall be entered against
Borrower or any of its Subsidiaries by any court of competent jurisdiction under
the Bankruptcy Code or any other applicable law relating to bankruptcy,
reorganization or other relief for debtors.
(j)    The filing of a notice of judgment lien against Borrower or any of its
Subsidiaries which is not released within ten (10) days of the filing thereof;
or the recording of any abstract of judgment against Borrower or any of its
Subsidiaries in any county in which Borrower or any of its Subsidiaries has an
interest in real property; or the service of a notice of levy or of a writ of
attachment or execution, or other like process, against the assets of Borrower
or any of its Subsidiaries; or the entry of a judgment against Borrower or any
of its Subsidiaries which remains undischarged, undismissed, unbonded and
unstayed for more than ten (10) days; or any involuntary petition or proceeding
pursuant to the Bankruptcy Code or any other applicable law relating to
bankruptcy, reorganization or other relief for debtors is filed or commenced
against Borrower or any of its Subsidiaries and such petition or proceeding has
not been dismissed within sixty (60) days after the filing thereof; provided
that Bank shall have no obligation to provide any extension of credit to
Borrower or any of its Subsidiaries during such sixty (60) day period.
(k)    Any event or circumstance shall occur which, in Bank’s discretion
exercised in good faith, would be reasonably likely to cause Bank to suspect
that Borrower or any of its Subsidiaries has engaged in fraudulent activity with
respect to any collateral pledged to Bank or other matters.
(l)    The dissolution or liquidation of Borrower or any of its Subsidiaries; or
Borrower or any of its Subsidiaries, or any of the foregoing’s directors,
stockholders or members, shall take action seeking to effect the dissolution or
liquidation of Borrower or any of its Subsidiaries.
6.2.    REMEDIES. Upon the occurrence of any Event of Default: (a) all
indebtedness of Borrower under each of the Loan Documents, any term thereof to
the contrary notwithstanding, shall at Bank’s option and without notice become
immediately due and payable without presentment, demand, protest or notice of
dishonor, all of which are hereby expressly waived by Borrower; (b) the
obligation, if any, of Bank to extend any further credit under any of the Loan
Documents shall immediately cease and terminate; (c) Bank shall have the right
to the ex parte appointment of a receiver for Borrower and each of its
Subsidiaries or for the properties and assets of each such Person, and Borrower,
for itself and each of its Subsidiaries, hereby consents to such rights and such
appointment and hereby waives any objection or right to notice Borrower or any
of its Subsidiaries may have thereto or the right to have a bond or other
security posted by Bank; and (d) Bank shall have all rights, powers and remedies
available under each of the Loan Documents, or accorded by law, including
without limitation the right to resort to any or all security for any credit
subject hereto and to exercise any or all of the rights of a beneficiary or
secured party pursuant to applicable law. All rights, powers and remedies of
Bank may be exercised at any time by Bank and from time to time after the
occurrence of an Event of Default, are cumulative and not exclusive, and shall
be in addition to any other rights, powers or remedies provided by law or
equity.

{Z0022852/25 }    21

--------------------------------------------------------------------------------



ARTICLE VII    
MISCELLANEOUS
7.1.    NO WAIVER. No delay, failure or discontinuance of Bank in exercising any
right, power or remedy under any of the Loan Documents shall affect or operate
as a waiver of such right, power or remedy; nor shall any single or partial
exercise of any such right, power or remedy preclude, waive or otherwise affect
any other or further exercise thereof or the exercise of any other right, power
or remedy. Any waiver, permit, consent or approval of any kind by Bank of any
breach of or default under any of the Loan Documents must be in writing and
shall be effective only to the extent set forth in such writing.
7.2.    NOTICES. All notices, requests and demands which any party is required
or may desire to give to any other party under any provision of this Agreement
must be in writing delivered to each party at the following address:
BORROWER:
SKULLCANDY, INC.
1441 West Ute Boulevard
Suite 250
Park City, UT 84098
Attn: Chief Financial Officer
Facsimile: (801) 601-3735
BANK:
WELLS FARGO BANK, NATIONAL ASSOCIATION 
299 S. Main Street, Suite 900 
Salt Lake City, UT 84111 
Attn: Rich Lambert
Facsimile: (801) 532-8555

or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by facsimile,
upon receipt.
7.3.    COSTS, EXPENSES AND ATTORNEYS’ FEES; INDEMNITY.
(f)    Costs, Expenses and Attorneys’ Fees. Borrower shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including without limitation reasonable attorneys’ fees (to
include outside counsel fees and all allocated costs of Bank’s in-house
counsel), expended or incurred by Bank in connection with (i) the negotiation
and preparation of this Agreement and the other Loan Documents, Bank’s continued
administration hereof and thereof, and the preparation of any amendments and
waivers hereto and thereto, (ii) the enforcement of Bank’s rights or the
collection of any amounts which become due to Bank under any of the Loan
Documents, and (iii) the prosecution or defense of any action in any way related
to any of the Loan Documents, including without limitation, any action for
declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including without limitation any of the
foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought
by Bank or any other Person) relating to Borrower or any other Person.

{Z0022852/25 }    22

--------------------------------------------------------------------------------



(g)    Indemnification.  Borrower shall, and Borrower shall cause each of its
Subsidiaries to, pay, indemnify, defend, and hold each of Bank and its
affiliates, officers, directors, employees, attorneys, and agents (each, an
“Indemnified Person”) harmless (to the fullest extent permitted by applicable
law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (1) in connection with or as a
result of or related to the execution and delivery, enforcement, performance, or
administration (including any restructuring, forbearance or workout with respect
hereto) of this Agreement, any of the other Loan Documents or the transactions
contemplated hereby or thereby or the monitoring of compliance by Borrower and
each of its Subsidiaries with the terms of the Loan Documents, (1) with respect
to any investigation, litigation, or proceeding related to this Agreement, any
other Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, (1) in
connection with the custody, preservation, use or operation of, or, upon an
Event of Default, the sale of, collection from, or other realization upon, any
of the collateral pledged to Bank by Borrower or any of its Subsidiaries in
accordance with any Loan Document, (1) with respect to the failure by Borrower
or any of its Subsidiaries to perform or observe any of the provisions of any
Loan Document, (1) in connection with the exercise or enforcement of any of the
rights of Bank hereunder or under any other Loan Document, and (1) in connection
with or arising out of any presence or release of any toxic or hazardous waste
or substance at, on, under, to or from any assets or properties owned, leased or
operated by Borrower or any of its Subsidiaries or the violation of any
applicable environmental, hazardous waste, health or safety statute or any rules
or regulations adopted pursuant thereto related in any way to any such assets or
properties of Borrower or any of its Subsidiaries (each and all of the
foregoing, the “Indemnified Liabilities”).  The foregoing to the contrary
notwithstanding, Borrower shall not have any obligation to any Indemnified
Person under this Section 7.3(b) with respect to any Indemnified Liability that
a court of competent jurisdiction finally determines to have resulted from the
gross negligence, willful misconduct or bad faith of such Indemnified Person. 
This provision shall survive the termination of this Agreement and the full and
final payment, and satisfaction and discharge, of all obligations of each of
Borrower and its Subsidiaries to Bank subject to this Agreement.  If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower or any of its
Subsidiaries was required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrower with respect thereto.  WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.

{Z0022852/25 }    23

--------------------------------------------------------------------------------



7.4.    SUCCESSORS, ASSIGNMENT; CONFIDENTIAL INFORMATION.
(a)    Successors and Assignment. This Agreement shall be binding upon and inure
to the benefit of the successors and assigns of the parties; provided however,
that Borrower may not assign or transfer its interests or rights hereunder
without Bank’s prior written consent. Bank reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, Bank’s rights and benefits under each of the Loan Documents, in the
case of any sale or assignment, with Borrower’s prior written consent, provided
that the new lender is a professional market party (professionele marktpartij)
as defined in the Dutch Financial Markets Supervision Act (Wet op het financieel
toezicht), as amended from time to time. In connection therewith, Bank may,
subject to Section 7.4(b), disclose all documents and information which Bank now
has or may hereafter acquire relating to any credit subject hereto, Borrower,
any of its Subsidiaries or any guarantor hereunder or the business of Borrower,
any of its Subsidiaries or any such guarantor, or any collateral required
hereunder.
(b)    Confidential Information.  Bank agrees that material, non-public
information regarding Borrower and its Subsidiaries, their operations, assets,
and existing and contemplated business plans (“Confidential Information”) shall
be treated by Bank in a confidential manner, and shall not be disclosed by Bank
to Persons who are not parties to this Agreement, except: (1) to attorneys for
and other advisors, accountants, auditors, and consultants to Bank and to
employees, directors and officers of Bank (the Persons in this clause (i), “Bank
Representatives”) on a “need to know” basis in connection with the Loan
Documents and the transactions contemplated thereby and on a confidential basis,
(1) to Subsidiaries and affiliates of Bank, provided that any such Subsidiary or
affiliate shall have agreed to receive such information hereunder subject to the
terms of this Section 7.4(b), (1) as may be required by regulatory authorities
(provided that Bank will make a good faith effort to first provide notice to
Borrower of such disclosure to the extent Bank is not prohibited by law from
doing so and to the extent practicable to do so), (1) as may be required by
statute, decision, or judicial or administrative order, rule, or regulation;
provided that (A) prior to any disclosure under this clause (iv), the disclosing
party agrees to provide Borrower with prior notice thereof, to the extent that
it is practicable to do so and to the extent that the disclosing party is
permitted to provide such prior notice to Borrower pursuant to the terms of the
applicable statute, decision, or judicial or administrative order, rule, or
regulation and (B) any disclosure under this clause (iv) shall be limited to the
portion of the Confidential Information as may be required by such statute,
decision, or judicial or administrative order, rule, or regulation, (1) as may
be agreed to in advance in writing by Borrower or the applicable Subsidiary, (1)
as requested or required by any governmental authority pursuant to any subpoena
or other legal process, provided, that (A) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrower with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrower pursuant to the terms of the subpoena or other legal process and (B)
any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such governmental authority
pursuant to such subpoena or other legal process, (1) as to any such information
that is or becomes generally available to the public (other than as a result of
prohibited disclosure by Bank or Bank Representatives), (1) in connection with
any assignment, participation or pledge of Bank’s interest, or any portion
thereof, under this Agreement or any other Loan Document,

{Z0022852/25 }    24

--------------------------------------------------------------------------------



provided that prior to receipt of Confidential Information any such assignee,
participant, or pledgee shall have agreed in writing to receive such
Confidential Information subject to the terms of this Section 7.4(b), (1) in
connection with any litigation or other adversary proceeding involving parties
hereto which such litigation or adversary proceeding involves claims related to
the rights or duties of such parties under this Agreement or the other Loan
Documents; and (1) in connection with, and to the extent reasonably necessary
for, the exercise of any secured creditor remedy under this Agreement or under
any other Loan Document.  Anything in this Agreement to the contrary
notwithstanding, Bank may use the name, logos, and other insignia of Borrower
and its Subsidiaries and the amount of the Line of Credit provided hereunder in
any “tombstone” or comparable advertising, on its website or in other marketing
materials of Bank.
7.5.    AMENDMENT; ENTIRE AGREEMENT. This Agreement may be amended or modified
only in writing signed by each party hereto. This Agreement and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof.
7.6.    NO THIRD PARTY BENEFICIARIES. This Agreement is made and entered into
for the sole protection and benefit of the parties hereto and their respective
permitted successors and assigns, and no other Person shall be a third party
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any other of the Loan Documents to which it
is not a party.
7.7.    TIME. Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.
7.8.    SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.
7.9.    COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed counterpart of this Agreement by facsimile,
e-mail or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.  Any party delivering an
executed counterpart of this Agreement by facsimile, e-mail or other electronic
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.
7.10.    PATRIOT ACT. Bank hereby notifies Borrower that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies Borrower and each of its Subsidiaries, which
information includes the name and address of Borrower and each of its
Subsidiaries and other information that will allow Bank to identify Borrower and
each of its Subsidiaries in accordance with the Patriot Act. In addition, if
Bank is required by law or regulation or internal policies to do so, it shall
have the right to periodically conduct (a) Patriot

{Z0022852/25 }    25

--------------------------------------------------------------------------------



Act searches, OFAC/PEP searches, and customary individual background checks for
Borrower and each of its Subsidiaries, and (b) OFAC/PEP searches and customary
individual background checks of the senior management and key principals of
Borrower and each of its Subsidiaries, and Borrower agrees to, and shall cause
each of its Subsidiaries to, cooperate in respect of the conduct of such
searches and further agrees that the reasonable costs and charges for such
searches shall be payable by Borrower pursuant to Section 7.3.
7.11.    INTELLECTUAL PROPERTY. Borrower, for itself and each of its
Subsidiaries, acknowledges and agrees that Bank shall have no duties with
respect to any Intellectual Property or Intellectual Property Licenses of
Borrower or any of its Subsidiaries. Without limiting the generality of this
Section 7.11, Borrower, for itself and each of its Subsidiaries, acknowledges
and agrees that Bank shall not be under any obligation to take any steps
necessary to preserve rights in any collateral pledged to Bank consisting of
Intellectual Property or Intellectual Property Licenses against any other
Person, but Bank may do so at its option when an Event of Default has occurred
and is continuing, and all expenses incurred in connection therewith (including
without limitation reasonable fees and expenses of attorneys and other
professionals) shall be for the sole account of Borrower and its Subsidiaries
and shall be payable by Borrower pursuant to Section 7.3.
7.12.    ACCOUNTING AND LEGAL PRINCIPLES, TERMS AND DETERMINATIONS.  All
references in this Agreement to “generally accepted accounting principles” shall
be deemed to refer to generally accepted accounting principles in effect in the
United States (and in relation to a Subsidiary incorporated in the Netherlands,
generally accepted accounting principles in the Netherlands) at the time of
application thereof.  Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, all determinations with respect to accounting
matters hereunder shall be made, and all unaudited consolidated financial
statements and certificates and reports as to financial matters required to be
furnished hereunder shall be prepared, in accordance with generally accepted
accounting principles applied on a basis consistent with the most recent audited
consolidated financial statements of Borrower and its Subsidiaries delivered
pursuant to Section 4.3(a) or, if no such statements have been so delivered, the
most recent audited financial statements referred to in Section 2.5.  Any
reference herein to any specific citation, section or form of law, statute, rule
or regulation shall refer to such new, replacement or analogous citation,
section or form should such citation, section or form be modified, amended or
replaced.
7.13.    GOVERNING LAW. This Agreement (including without limitation Section
7.16 (Arbitration)) shall be governed by and construed in accordance with the
laws of the State of New York.
7.14.    SAVINGS CLAUSE. If at any time the interest rate set forth in any of
the Loan Documents exceeds the maximum interest rate allowable under applicable
law, the interest rate shall be deemed to be such maximum interest rate
allowable under applicable law.
7.15.    RIGHT OF SETOFF; DEPOSIT ACCOUNTS. Upon and after the occurrence of an
Event of Default, (a) Borrower hereby authorizes Bank, at any time and from time
to time, without notice, which is hereby expressly waived by Borrower, and
whether or not Bank shall have declared any credit subject hereto to be due and
payable in accordance with the terms

{Z0022852/25 }    26

--------------------------------------------------------------------------------



hereof, to set off against, and to appropriate and apply to the payment of,
Borrower’s obligations and liabilities under the Loan Documents (whether matured
or unmatured, fixed or contingent, liquidated or unliquidated), any and all
amounts owing by Bank to Borrower (whether payable in U.S. dollars or any other
currency, whether matured or unmatured, and in the case of deposits, whether
general or special (except trust and escrow accounts), time or demand and
however evidenced), and (b) pending any such action, to the extent necessary, to
hold such amounts as collateral to secure such obligations and liabilities and
to return as unpaid for insufficient funds any and all checks and other items
drawn against any deposits so held as Bank, in its sole discretion, may elect.
Borrower hereby grants to Bank a security interest in all deposits and accounts
maintained with Bank to secure the payment of all obligations and liabilities of
Borrower to Bank under the Loan Documents.
7.16.    ARBITRATION.
(a)    Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise in any way arising out of
or relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit. In the event of
a court ordered arbitration, the party requesting arbitration shall be
responsible for timely filing the demand for arbitration and paying the
appropriate filing fee within 30 days of the abatement order or the time
specified by the court. Failure to timely file the demand for arbitration as
ordered by the court will result in that party’s right to demand arbitration
being automatically terminated.
(b)    Governing Rules. Any arbitration proceeding will (i) proceed in a
location in New York selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000 exclusive of claimed interest, arbitration fees and costs
in which case the arbitration shall be conducted in accordance with the AAA’s
optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.
(c)    No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as

{Z0022852/25 }    27

--------------------------------------------------------------------------------



setoff or repossession; or (iii) obtain provisional or ancillary remedies such
as replevin, injunctive relief, attachment or the appointment of a receiver,
before during or after the pendency of any arbitration proceeding. This
exclusion does not constitute a waiver of the right or obligation of any party
to submit any dispute to arbitration or reference hereunder, including without
limitation those arising from the exercise of the actions detailed in
subsections (i), (ii) and (iii) of this Section.
(d)    Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000. Any dispute in which the amount in controversy exceeds
$5,000,000 shall be decided by majority vote of a panel of three arbitrators;
provided however, that all three arbitrators must actively participate in all
hearings and deliberations. The arbitrator will be a neutral attorney licensed
in the State of New York or a neutral retired judge of the state or federal
judiciary of New York, in either case with a minimum of ten years experience in
the substantive law applicable to the subject matter of the dispute to be
arbitrated. The arbitrator will determine whether or not an issue is
arbitratable and will give effect to the statutes of limitation in determining
any claim. In any arbitration proceeding the arbitrator will decide (by
documents only or with a hearing at the arbitrator’s discretion) any pre-hearing
motions which are similar to motions to dismiss for failure to state a claim or
motions for summary adjudication. The arbitrator shall resolve all disputes in
accordance with the substantive law of New York and may grant any remedy or
relief that a court of such state could order or grant within the scope hereof
and such ancillary relief as is necessary to make effective any award. The
arbitrator shall also have the power to award recovery of all costs and fees, to
impose sanctions and to take such other action as the arbitrator deems necessary
to the same extent a judge could pursuant to the Federal Rules of Civil
Procedure, the New York Civil Practice Law and Rules or other applicable law.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction. The institution and maintenance of an action for judicial
relief or pursuit of a provisional or ancillary remedy shall not constitute a
waiver of the right of any party, including without limitation the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.
(e)    Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.
(f)    Class Proceedings and Consolidations. No party hereto shall be entitled
to join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.

{Z0022852/25 }    28

--------------------------------------------------------------------------------



(g)    Payment Of Arbitration Costs And Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.
(h)    Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.
(i)    Small Claims Court. Notwithstanding anything herein to the contrary, each
party retains the right to pursue in Small Claims Court any dispute within that
court’s jurisdiction. Further, this arbitration provision shall apply only to
disputes in which either party seeks to recover an amount of money (excluding
attorneys’ fees and costs) that exceeds the jurisdictional limit of the Small
Claims Court.
7.17.    CERTAIN DEFINED TERMS.
As used in this Agreement, the following terms shall have the following
definitions:
“AAA” has the meaning specified therefor in Section 7.16(b).
“Acquisition” means the acquisition of, or acquisition of interests in, a Person
(by merger, consolidation or Stock purchase or by entering into a joint
venture), or the acquisition of all or substantially all of the assets of a
Person, or the acquisition of any division or similar operating unit of a
Person, or the acquisition of the business of a Person or of the assets
comprising such division, unit or business.
“Additional Documents” has the meaning specified therefor in Section 4.14.
“Agreement” has the meaning specified in the preamble hereto.
“Asset Ratio” has the meaning specified therefor in Section 4.9(b).
“Bank” has the meaning specified in the preamble hereto.
“Bank Representatives” has the meaning specified therefor in Section 7.4(b).
“Bankruptcy Code” has the meaning specified therefor in Section 6.1(e).
“Books” means books and records (including without limitation records of
Borrower or any of its Subsidiaries indicating, summarizing, or evidencing
Person’s assets or liabilities, records of Borrower or any of its Subsidiaries
relating to such Person’s business operations or financial condition, or such
Person’s goods or general intangibles related to such information).

{Z0022852/25 }    29

--------------------------------------------------------------------------------



“Borrower” has the meaning specified in the preamble hereto.
“Capped Permitted Indebtedness” means (a) Permitted Purchase Money Indebtedness,
(1) indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations, (ii)
unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and (iii)
unsecured guarantees with respect to indebtedness of Borrower or any of its
Subsidiaries, (1) indebtedness owed to any Person providing property, casualty,
liability, or other insurance to Borrower or any of its Subsidiaries in the
ordinary course of business consistent with past practice, so long as the amount
of such indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such indebtedness is incurred and such indebtedness is outstanding only
during such year, (1) unsecured indebtedness incurred in respect of netting
services, overdraft protection, and other like services, in each case, incurred
in the ordinary course of business consistent with past practice, (1) unsecured
indebtedness of Borrower owing to former employees, officers, or directors (or
any spouses, ex-spouses, or estates of any of the foregoing), incurred in
connection with the repurchase by Borrower of the Stock of Borrower that has
been issued to such Persons, so long as (i) no Event of Default has occurred and
is continuing or would result from the incurrence of such indebtedness, (ii) the
aggregate amount of all such indebtedness outstanding at anyone time does not
exceed $500,000, and (iii) such indebtedness is subordinated to the obligations
owing by Borrower or any of its Subsidiaries to Bank on terms and conditions
reasonably acceptable to Bank, (1) unsecured indebtedness of Borrower or any of
its Subsidiaries incurred in connection with any Permitted Acquisition
(including any indebtedness owing to the applicable sellers), so long as (1) no
Event of Default has occurred and is continuing or would result therefrom, (1)
such unsecured indebtedness does not mature prior to the date that is twelve
(12) months after the end of the term of the Line of Credit, (1) such
indebtedness is subordinated in right of payment to the obligations of Borrower
to Bank hereunder on terms and conditions satisfactory to Bank, (1) the cash
portion of any interest accruing on such indebtedness shall not exceed 15% per
annum, and (1) any covenants contained in any documents, instruments or
agreements evidencing such indebtedness shall not be more restrictive than the
covenants contained herein, (1) indebtedness of a Person whose assets or Stock
are acquired by Borrower or any of its Subsidiaries in a Permitted Acquisition;
provided however that such indebtedness (i) is either purchase money financing
or a capital lease, in each case with respect to equipment financing, (ii) was
in existence prior to the date of such Permitted Acquisition and (iii) was not
incurred in connection with, or in contemplation of, such Permitted Acquisition,
(1) indebtedness (without duplication of Permitted Purchase Money Indebtedness)
for investments in fixed assets permitted under Section 5.2, (1) unsecured
contingent liabilities in respect of any indemnification obligation or
adjustment of purchase price incurred in connection with the consummation of one
or more Permitted Acquisitions, and (1) any financial indebtedness arising under
a declaration of joint and several liability used for the purpose of section
2:403 of the Dutch Civil Code (and any residual liability under such declaration
arising pursuant to section 2:404(2) of the Dutch Civil Code).
“Capped Permitted Liens” means (1) liens securing the payment of taxes not yet
due and liens securing the payment of taxes, the validity of which is being
contested in good faith by

{Z0022852/25 }    30

--------------------------------------------------------------------------------



appropriate proceedings diligently prosecuted which stay the enforcement of such
lien and for which Borrower and its Subsidiaries are maintaining adequate
reserves in accordance with generally accepted accounting principles, as long as
no such lien will prevent Bank from having a perfected first priority lien on
the collateral pledged to Bank by Borrower and its Subsidiaries or with respect
to future advances made hereunder, (1) deposits or pledges to secure obligations
under worker’s compensation, social security or similar laws, or under
unemployment insurance, (1) deposits or pledges to secure bids, tenders,
contracts (other than contracts for the payment of money), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the ordinary course of business consistent with past practice, (1)
liens placed upon fixed assets hereafter acquired to secure a portion of the
purchase price thereof, provided that (i) any such lien shall not encumber any
other property of Borrower or any of its Subsidiaries and (ii) the aggregate
amount of indebtedness secured by such liens incurred as a result of such
purchases during any fiscal year shall not exceed the amount provided for in
Section 5.2, (1) liens to secure indebtedness described in clause (h) of the
definition of Capped Permitted Indebtedness, (1) any security created pursuant
to the general conditions of a bank operating in the Netherlands based on the
general conditions drawn up by the Netherlands Bankers' Association (Nederlandse
Vereniging van Banken) and the Consumers Union (Consumentenbond), (1) liens on
in-transit inventory located within the United States in favor of custom
brokers, freight forwarders, non-vessel operating common carriers and other
Persons not subject to a Collateral Access Agreement and (1) liens granted to a
third party on inventory stored at warehouses located within the United States
and owned or operated by such third party which are not subject to a Collateral
Access Agreement.
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant stored value cards, e-payables services, electronic funds
transfer, foreign exchange services, interstate depository network, automatic
clearing house transfer (including the Automated Clearing House processing of
electronic funds transfers through the direct Federal Reserve Fedline system)
and other cash management arrangements, but excluding foreign exchange hedges.
“CFC” means a controlled foreign corporation (as that term is defined in the
Internal Revenue Code of 1986, as in effect from time to time).
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee,
mortgagee, or other Person in possession of, having a security interest in or
lien upon, or having rights or interests in any assets of Borrower or any of its
Subsidiaries, in each case, in favor of Bank with respect to the collateral
pledged to Bank at such premises or otherwise in the custody, control or
possession of such lessor, warehouseman, processor, consignee, mortgagee, or
other Person and in form and substance reasonably satisfactory to Bank.
“Compliance Certificate” has the meaning specified therefor in Section 4.3(c).
“Confidential Information” has the meaning specified therefor in Section 7.4(b).

{Z0022852/25 }    31

--------------------------------------------------------------------------------



“Copyright Security Agreement” means each Copyright Security Agreement executed
and delivered by Borrower or any of its Subsidiaries in favor of Bank, in form
and substance acceptable to Bank.
“Copyrights” means any and all rights in any works of authorship, including
without limitation (1) copyrights and moral rights, (1) copyright registrations
and recordings thereof and all applications in connection therewith including
without limitation those listed on Schedule 2.13, (1) income, license fees,
royalties, damages, and payments now and hereafter due or payable under and with
respect thereto, including without limitation payments under all licenses
entered into in connection therewith and damages and payments for past, present,
or future infringements thereof, (1) the right to sue for past, present, and
future infringements thereof, and (1) all of each Borrower’s and each of its
Subsidiaries’ rights corresponding thereto throughout the world.
“Default” has the meaning specified therefor in Section 4.3(c).
“Domestic Subsidiary” means any Subsidiary of Borrower that is not a Foreign
Subsidiary.
“ERISA” has the meaning specified therefor in Section 2.9.
“Event of Default” has the meaning specified therefor in Section 6.1.
“Excess Amount” has the meaning specified therefor in Section 5.1.
“Excess Lease Amount” has the meaning specified therefor in Section 5.2.
“Excluded Property” means (a) the voting Stock of any CFC that is not a first
tier Subsidiary of Borrower or a Domestic Subsidiary and the voting Stock of any
CFC that is a first tier Subsidiary of Borrower or a Domestic Subsidiary, solely
to the extent that such Stock represents more than 66-2/3% of the outstanding
voting Stock of such CFC; provided that immediately upon any amendment of the
Internal Revenue Code of 1986 that would allow the pledge of a greater
percentage of such Stock without adverse tax consequences for Borrower, the
collateral pledged to Bank shall include such greater percentage of Stock from
that time forward; (b) any rights or interest in any contract, lease, permit,
license, or license agreement covering real or personal property of Borrower or
any of its Subsidiaries if under the terms of such contract, lease, permit,
license, or license agreement, or applicable law with respect thereto, the grant
of a security interest or other lien therein is prohibited as a matter of law or
under the terms of such contract, lease, permit, license, or license agreement
and such prohibition or restriction has not been waived or the consent of the
other party to such contract, lease, permit, license, or license agreement has
not been obtained (provided, that, (i) the foregoing exclusions of this clause
(b) shall in no way be construed (A) to apply to the extent that any described
prohibition or restriction is unenforceable under Section 9-406, 9-407, 9-408,
or 9-409 of the New York Uniform Commercial Code or other applicable law, or (B)
to apply to the extent that any consent or waiver has been obtained that would
permit Bank’s security interest or lien notwithstanding the prohibition or
restriction on the pledge of such contract, lease, permit, license, or license
agreement and (ii) the foregoing exclusions of clauses (a) and (b) shall in no
way be construed to

{Z0022852/25 }    32

--------------------------------------------------------------------------------



limit, impair, or otherwise affect any of Bank’s continuing security interests
in and liens upon any rights or interests of Borrower or any of its Subsidiaries
in or to (A) monies due or to become due under or in connection with any
described contract, lease, permit, license, license agreement, or Stock
(including any accounts or Stock), or (B) any proceeds from the sale, license,
lease, or other dispositions of any such contract, lease, permit, license,
license agreement, or Stock); (c) any United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law,
provided that upon submission and acceptance by the PTO of an amendment to
allege use pursuant to 15 U.S.C. Section 1060(a) (or any successor provision),
such intent-to-use trademark application shall not be Excluded Property; and (d)
all segregated deposit accounts constituting (and the balance of which consists
solely of funds set aside in connection with) payroll accounts to the extent
such balance is equal to or less than two (2) months of payroll of the Person
that maintains the applicable deposit account.
“Foreign Subsidiary” means any Subsidiary of Borrower that is not organized or
incorporated in the United States or any state, territory or other subdivision
thereof.
“Indemnified Liabilities” has the meaning specified therefor in Section 7.3(b).
“Indemnified Person” has the meaning specified therefor in Section 7.3(b).
“Intellectual Property” means any and all Patents, Copyrights, Trademarks, trade
secrets, know-how, inventions (whether or not patentable), algorithms, software
programs (including without limitation source code and object code), processes,
product designs, industrial designs, blueprints, drawings, data, customer lists,
URLs and domain names, specifications, documentations, reports, catalogs,
literature, and any other forms of technology or proprietary information of any
kind, including without limitation all rights therein and all applications for
registration or registrations thereof.
“Intellectual Property Licenses” means, with respect to any Person (the
“Specified Party”), (a) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, and (b) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by the Specified Party, in each case, including without limitation (i) any
software license agreements (other than license agreements for commercially
available off-the-shelf software that is generally available to the public which
have been licensed to the Specified Party pursuant to end-user licenses), (ii)
the license agreements listed on Schedule 2.13, and (iii) the right to use any
of the licenses or other similar rights described in this definition in
connection with the enforcement of Bank’s rights under the Loan Documents.
“Letter of Credit” has the meaning specified therefor in Section 1.1(c) and if
more than one, “Letters of Credit”.
“Letter of Credit Fee Margin” has the meaning specified therefor in Section
1.2(e).
“Line of Credit” has the meaning specified therefor in Section 1.1(a).

{Z0022852/25 }    33

--------------------------------------------------------------------------------



“Line of Credit Note” has the meaning specified therefor in Section 1.1(a).
“Loan Documents” has the meaning specified therefor in Section 2.2.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Patent and Trademark Security Agreement” means each Patent and Trademark
Security Agreement executed and delivered by Borrower or any of its Subsidiaries
in favor of Bank, in form and substance acceptable to Bank (if more than one,
the “Patent and Trademark Security Agreements”).
“Patents” means patents and patent applications, including without limitation
(1) the patents and patent applications listed on Schedule 2.13, (1) all
continuations, divisionals, continuations-in-part, re-examinations, reissues,
and renewals thereof and improvements thereon, (1) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including without limitation payments under all licenses entered into
in connection therewith and damages and payments for past, present, or future
infringements thereof, (1) the right to sue for past, present, and future
infringements thereof, and (1) all of Borrower’s and each of its Subsidiaries’
rights corresponding thereto throughout the world.
“Patriot Act” has the meaning specified therefor in Section 2.11.
“Permitted Acquisition” means any Acquisition by Borrower or any of its
Subsidiaries of a Target so long as (a) no Event of Default has occurred and is
continuing or would immediately result from the consummation of such Acquisition
and (b) solely to the extent such Acquisition is consummated at a time when
either (i) immediately before or immediately after consummation of such
Acquisition, the outstanding principal balance of the Line of Credit is greater
than zero or (ii) one or more advances is made under the Line of Credit with
respect to such Acquisition, the sum of the aggregate consideration for all
Permitted Acquisitions made during the calendar year in which such proposed
Acquisition is consummated plus the aggregate consideration for such proposed
Acquisition is less than $20,000,000.
“Permitted Disposition” means (a) dispositions of assets acquired pursuant to a
Permitted Acquisition consummated within twelve (12) months of the date of the
proposed disposition (as used in this definition, the “Subject Permitted
Acquisition”) so long as (i) the consideration received for the assets to be so
disposed is at least equal to the greater of (A) the fair market value thereof
and (B) the amount paid by Borrower or any of its Subsidiaries therefor as
reasonably determined by Borrower, (ii) the assets to be so disposed are not
necessary or economically desirable in connection with the business of Borrower
or any of its Subsidiaries and (iii) the assets to be so disposed are readily
identifiable as assets acquired pursuant to the Subject Permitted Acquisition,
(b) so long as no Event of Default has occurred and is continuing, the sale or
discount of receivables in the ordinary course of business consistent with past
practice, in each case without recourse, but only in connection with the
compromise or collection thereof provided that such sale or discount is on
market terms and an arm’s length basis, (c) the licensing, on a non-exclusive
basis, of Patents, Trademarks, Copyrights, and other Intellectual

{Z0022852/25 }    34

--------------------------------------------------------------------------------



Property rights in the ordinary course of business consistent with past practice
and (d) the sale of inventory in the ordinary course of business consistent with
past practice.
“Permitted Indebtedness” means Capped Permitted Indebtedness and Uncapped
Permitted Indebtedness.
“Permitted Investments” means (1) any investments in any Person by Borrower or
any of its Subsidiaries existing as of, and disclosed to Bank prior to, the date
hereof, (1) the loans or advances set forth on Schedule 5.7, (1) any loans or
advances to or investments in any Foreign Subsidiary of Borrower by Borrower or
any of its Domestic Subsidiaries made after the date hereof; provided that the
aggregate amount of all such loans, advances and investments and all loans and
advances set forth on Schedule 5.7 shall not exceed $25,000,000 outstanding at
any one time, (1) any loans or advances to or investments in Borrower or in any
Domestic Subsidiary of Borrower by Borrower or any Subsidiary of Borrower made
after the date hereof, (1) any loans or advances to or investments in any
Foreign Subsidiary by any other Foreign Subsidiary made after the date hereof,
(1) investments cash and cash equivalents, and (1) investments received in
connection with the bankruptcy or reorganization of suppliers or customers and
in settlement of delinquent obligations of, and other disputes with, customers
arising in the ordinary course of business consistent with past practice.
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
purchase money indebtedness incurred by Borrower or any of its Subsidiaries
after the date hereof to acquire equipment, fixtures or other fixed assets in an
aggregate principal amount at any time not in excess of $1,000,000.
“Person” means and includes an individual, a partnership, a joint venture, a
corporation, a trust, a limited liability company, an unincorporated
organization and a government or any department or agency thereof.
“Plan” has the meaning specified therefor in Section 2.9.
“PTO” means the United States Patent and Trademark Office.
“Rules” has the meaning specified therefor in Section 7.16(b).
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
“Stock” means all shares, options, warrants, interests (including without
limitation membership interests), participations, or other equivalents
(regardless of how designated) of or in a Person, whether voting or nonvoting,
including without limitation common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules

{Z0022852/25 }    35

--------------------------------------------------------------------------------



and Regulations promulgated by the United States Securities and Exchange
Commission (and any successor thereto) under the Securities Exchange Act of
1934, as in effect from time to time).
“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (a “director”, in relation
to a Subsidiary incorporated in the Netherlands, means a managing director
(bestuurder)) (or Persons performing a similar function) of such entity, and any
partnership or joint venture if more than a fifty percent (50%) interest in
profits or capital thereof is owned by such Person or one or more of its
Subsidiaries or such Person and one or more of its Subsidiaries (unless such
partnership can and does ordinarily take major business actions without the
approval of such Person or one or more of its Subsidiaries).  Unless the context
clearly requires otherwise, any reference to a “Subsidiary” is a reference to a
Subsidiary of Borrower.
“Succeeding Fiscal Year” has the meaning specified therefor in Section 5.1.
“Tangible Net Worth” has the meaning specified therefor in Section 4.9(a).
“Target” means any Person that Borrower or a Subsidiary of Borrower proposes to
acquire or has acquired by merger or Stock purchase, by entering into a joint
venture or by the purchase of all or substantially all of its assets.
“Total Liabilities” has the meaning specified therefor in Section 4.9(a).
“Trademarks” means any and all trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks and service mark
applications, including without limitation (1) the trade names, registered
trademarks, trademark applications, registered service marks and service mark
applications listed on Schedule 2.13, (1) all renewals thereof, (1) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including without limitation payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (1) the right to sue for past, present and
future infringements and dilutions thereof, (1) the goodwill of Borrower’s and
each of its Subsidiaries’ business symbolized by the foregoing or connected
therewith, and (1) all of Borrower’s and each of its Subsidiaries’ rights
corresponding thereto throughout the world.
“Unasserted Contingent Indemnification Claims” means contingent indemnification
obligations to the extent no claim giving rise thereto has been asserted or is
likely to be asserted.
“Uncapped Permitted Indebtedness” means (1) endorsement of instruments or other
payment items for deposit, (1) the incurrence by Borrower or its Subsidiaries of
unsecured indebtedness under hedging agreements that are incurred for the bona
fide purpose of hedging interest rate or foreign currency risk associated with
Borrower’s and its Subsidiaries’ operations and not for speculative purposes,
(1) indebtedness constituting Permitted Investments, and (1) unsecured
indebtedness consisting of trade payables and current liabilities.

{Z0022852/25 }    36

--------------------------------------------------------------------------------



“Uncapped Permitted Liens” means (1) judgment liens arising solely as a result
of the existence of judgments, orders, or awards that do not constitute an Event
of Default under Section 6.1, so long as each such lien (1) is in existence for
less than twenty (20) consecutive days after it first arises or is being
properly contested and (1) is at all times junior in priority to any liens in
favor of Bank, (1) mechanics’, workers’, materialmen’s or other like liens
arising in the ordinary course of business consistent with past practice with
respect to obligations which are not overdue by more than thirty (30) days or
which are being properly contested, (1) (1) liens on in-transit inventory
located within the United States in favor of custom brokers, freight forwarders,
non-vessel operating common carriers and other Persons which are subject to
Collateral Access Agreements and (1) liens on in-transit inventory located
outside of the United States in favor of custom brokers, freight forwarders,
non-vessel operating common carriers and other Persons, and (1) (1) liens
granted to a third party on inventory stored at warehouses located within the
United States and owned or operated by such third party which are subject to
Collateral Access Agreements and (1) liens granted to a third party on inventory
stored at warehouses located outside of the United States and owned or operated
by such third party.
[Remainder of page intentionally left blank.]



{Z0022852/25 }    37

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.


SKULLCANDY, INC. 




By: /s/ Kyle Wescoat  
Name: Kyle Wescoat
Title: Chief Financial Officer
WELLS FARGO BANK,
NATIONAL ASSOCIATION 


 
By: /s/ Richard J. Lambert  
Name: Richard J. Lambert
Title: Senior Vice President








{Z0022852/25 }    Signature Page to Credit Agreement